Wood, J., (after stating the facts). The deed of Abner Yeasey to George E. B. Veasey, being absolute in form, an express trust can not be grafted upon it by oral proof. Kirby’s Digest, § 3666; Robinson v. Robinson, 45 Ark. 483; Bland v. Tally, 50 Ark. 76; McDonald v. Hooker, 57 Ark. 632; Salyers v. Smith, 67 Ark. 530; Spradling v. Spradling, 101 Ark. 451. We hardly think the testimony sufficient to overturn the deed and establish a trust ex maleficio, as that trust is defined by Mr. Pomeroy, and quoted with approval by this court in Ammonette v. Black, 73 Ark. 310, and Bragg v. Hartney, 92 Ark. 55; 2 Pom. Eq. Jur., § § 1055, 1056. But even if such a trust were proved, appellants would be barred from asserting any rights to the property by both laches and the statutes of limitation. This suit was instituted the 2d of January, 1912. The deed challenged was executed October 30, 1869. Appellants certainly knew after they became of age that George E. B. Veasey was deeding the land to the heirs as well as to strangers in blood and otherwise using and controlling the same as his own. They knew that he had thus repudiated the trust, if one ever existed; and after having such knowledge they failed for a period of more than seven years to assert any claim to the lands, during all of which time George E. B. Veasey was in the adverse possession of the same and exercising acts of ownership over the same entirely inconsistent with any trust relations and wholly antagonistic to the rights of any other person. See Finley v. Finley, 103 Ark. 58. The decree is therefore correct, and it is affirmed.